DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-38 are currently pending.  Claims 1-17 have been elected in the response filed on 01/29/2021.  Claims 18-38 have been withdrawn without traverse. This office action is the first office action on the merits. 
Election/Restrictions
3.	Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 01/29/2020 is acknowledged.
Claims 18-38 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/2020.
Claim Objections
4.	Claim 16 objected to because of the following informalities:  the claim indicates “for compound comprising Formula (V)” which should be changed to “for the compound comprising Formula (V)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites a structure “R1” which is indicated to be present in formula’s I, II, IV and V recited in the claim.  R1 is additionally defined as having one of a group of specific structures which renders the claim indefinite as it is not clear if these structures refer to all of the “R1” groups indicated to be in all of the above indicated formula’s or only some of them.   It should be noted that in the Figure 2 of provided by applicant while Formula (I) has a R1 group that fits within the claimed structure the R1 groups of formulas II IV and V do not appear to fit within the claimed structure of R1 do to the reaction with the components of the method step such as the silane.  As such it is not clear what the boundaries of all of the compounds of the formulas are and as such the claim is indefinite. 
Additionally in part (c) of the method the claim recites “a compound Formula (V)” which renders the claim indefinite as it is not clear if this is an indication of a compound comprising Formula (V) which has already been recited in the claim or if this is an indication of a different compound having Formula (V). 
Concerning claim 8 the claim recites “the mole ratio of the compounds comprising Formula (III) to the compound comprising  Formula (I) in step (b)” which renders the claim indefinite as it is not clear if this is an indication that there are multiple compounds comprising Formula (III) present or not by the indication of compounds.  Also there is no antecedent basis for the indication of “the compounds comprising Formula (III)”.  There is antecedent basis for the indication of “the monomer comprising Formula (III)”.  
Concerning claims 8-9 the claims indicate a ratio of a compound or catalyst  to the compound comprising formula (I) in step (b) however there is no indication of the presence of the “compound 
Concerning claim 12 the claim recites “a ruthenium a molybdenum catalyst” which renders the claim indefinite as it is not clear if this is an indication of a ruthenium molybdenum catalyst or an indication of “a ruthenium catalyst, a molybdenum catalyst”. 
Concerning claim 13 the claim recites “wherein the ratio of the ring opening metathesis polymerization (ROMP) catalyst to the compound comprising Formula (I) in step (c)” however there is no indication of the presence of the “compound comprising Formula (I)” in the indication of step (c) in claim 1, and as such it is not clear if this is an indication that Formula (I) must be present in step (c) or not rendering the claims indefinite.  It should be noted that claim 1 indicates that a compound comprising Formula (IV) must be present in step (c).
Claims 2-7, 10-11, 14-17 are rejected as being dependent from a rejected base claim. 

                                                                Allowable Subject Matter
6.	Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the closest prior art of record Hustad (US 2016/0251508 A1).







    PNG
    media_image1.png
    327
    251
    media_image1.png
    Greyscale

Hustad does not teach or fairly suggest the claimed method which comprises using a silane containing initiator compound of the claimed Formula (II). 

Conclusion
7.	Claims 1-17 are allowable over the prior art of record but are rejected over 112 issues. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763